Citation Nr: 0503034	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  00-01 998A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for intervertebral 
disc syndrome at L5-S1, currently evaluated as 60 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1960 to 
October 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted service connection for 
intervertebral disc syndrome at L5-S1 and assigned a 20 
percent evaluation effective February 10, 1993.  The veteran 
disagreed with the assigned evaluation and subsequently 
perfected this appeal.  

A travel board hearing before the undersigned was held in 
February 2002.  In April 2002, the Board undertook additional 
development.  In October 2003, the Board remanded the case 
for further action.  See Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In 
October 2004, the RO increased the evaluation for the 
veteran's intervertebral disc syndrome to 60 percent 
effective September 6, 2001.  

In the January 2005 informal hearing presentation, the 
veteran's representative requested that the Board remand a 
claim for individual unemployability (IU) based on the 
veteran's August 1998 statement that he was unable to work 
due to his back condition.  On review, the Board does not 
have jurisdiction of this issue.  Accordingly, this issue is 
referred to the RO for the appropriate action.  






FINDING OF FACT

In January 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2004, the veteran submitted correspondence to the 
RO wherein he indicated that in consideration of the 
increased evaluation to 60 percent for intervertebral disc 
syndrome, he was withdrawing his appeal on this issue.  This 
correspondence was forwarded to the Board and received in 
January 2005.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.







ORDER

The appeal is dismissed.



                       
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


